Citation Nr: 0813784	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
superimposed on L5-S1 spondylolisthesis, presently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This appeal arises from an August 2006 rating action by the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
locate in Manchester, New Hampshire, which increased from 10 
percent to 20 percent, the rating for the veteran's 
lumbosacral strain superimposed on L5-S1 spondylolisthesis.  
The veteran disagreed with that rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In April 2008, the veteran appeared before the undersigned 
Veterans' Law Judge in a videoconference hearing.  At that 
time, he testified that his lower back disorder caused 
greater impairment than recognized by VA.  The veteran noted 
that he had been in receipt of Social Security Administration 
(SSA) disability benefits for five years.  A review of the 
claims folder reveals that the RO has twice attempted to 
obtain those records from SSA, but no response has been 
received from that agency.  Attempts to obtain those records 
should continue until VA received the records or a negative 
response from SSA.  

Also during the hearing, the veteran testified that he 
received treatment at both the Manchester, New Hampshire VA 
Medical Center (VAMC) for primary care, and at the Boston, 
Massachusetts VAMC Pain Clinic.  Treatment records should be 
obtained and associated with the claims folder.  

Finally, the veteran has requested another VA orthopedic 
examination to evaluate his back disorder.  The United States 
Court of Appeals for Veterans Claims (the Court) held that in 
evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups. DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, 
including any requirements outlines in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

2.  The RO should once again contact SSA 
and request the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  SSA should be advised that 
if the records cannot be located, a 
written negative response is necessary 
for adjudication purposes.  The veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for lumbosacral strain superimposed on 
L5-S1 spondylolisthesis since June 2007.  
Of particular interest are records from 
the VAMCs located in Manchester, New 
Hampshire and Boston, Massachusetts.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
degree of impairment resulting from 
lumbosacral strain superimposed on L5-S1 
spondylolisthesis.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All clinical findings should be reported 
in detail.  The physician is to indicate 
whether there is any functional loss due 
to pain, including use during flare-ups, 
or functional loss due to weakness, 
fatigability, or incoordination.  
Adequate reasons and bases, discussing 
both positive and negative evidence with 
specific references to the record, are to 
be provided in the opinion..

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



